FILED
                                                                         JULY 28, 2020
                                                                 In the Office of the Clerk of Court
                                                                WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                          )
                                              )         No. 36915-3-III
                     Respondent,              )
                                              )
       v.                                     )
                                              )
PHILLIPPE ANTWAN BAKER,                       )         UNPUBLISHED OPINION
                                              )
                     Appellant.               )

       KORSMO, J. — Phillippe Baker appeals from an order declining to waive his

outstanding legal financial obligations (LFOs). We agree with the trial court that it still

retains jurisdiction over the LFOs.

                                          FACTS

       Mr. Baker pleaded guilty in 2006 to a 2005 second degree unlawful possession of

a firearm charge. His sentence included $700 in LFOs—a $500 crime victim’s

compensation penalty and $200 in court costs. Although he completed his other sentence

conditions, he did not complete his LFO payments despite a series of enforcement

actions.
No. 36915-3-III
State v. Baker


       In late 2017, Mr. Baker filed a declaration stating that his entire income consisted

of Social Security disability and family assistance payments. The superior court

suspended collection actions and required Mr. Baker to annually report his income to

maintain the suspension. In the spring of 2019, he filed a motion for relief from the

unpaid LFOs and sought a certificate of discharge, alleging that the court no longer had

jurisdiction over his case and could not collect the LFOs because the judgment had never

been extended.

       The trial court initially granted relief, but reversed itself following the State’s

motion for reconsideration. Mr. Baker then appealed to this court. A panel considered

his appeal without hearing oral argument.

                                         ANALYSIS

       The sole issue presented by this appeal is whether the court continued to have

jurisdiction over Mr. Baker’s case once ten years had passed. By reason of a statutory

change effective in 2002, the answer is yes.

       When addressing a question of pure statutory interpretation or the meaning of the

constitution, an appellate court engages in de novo review. State v. Bradshaw, 152
Wash. 2d 528, 531, 98 P.3d 1190 (2004). The goal of statutory interpretation “is to discern

and implement” legislative intent. Lowy v. PeaceHealth, 174 Wash. 2d 769, 779, 280 P.3d
1078 (2012). A court begins its inquiry into the determination of intent by looking at the

plain meaning of the statute as expressed through the words themselves. Tesoro Ref. &

                                               2
No. 36915-3-III
State v. Baker


Mktg. Co. v. Dep’t of Revenue, 164 Wash. 2d 310, 317, 190 P.3d 28 (2008). If the statute’s

meaning is plain on its face, the court applies the plain meaning. State v. Armendariz,

160 Wash. 2d 106, 110, 156 P.3d 201 (2007). A provision is ambiguous if it is reasonably

subject to multiple interpretations. State v. Engel, 166 Wash. 2d 572, 579, 210 P.3d 1007

(2009). Only if the language is ambiguous does the court look to aids of construction,

such as legislative history. Armendariz, at 110-111. If interpretation is necessary, the

legislation “must be interpreted and construed so that all the language used is given

effect, with no portion rendered meaningless or superfluous.” Whatcom County v. City of

Bellingham, 128 Wash. 2d 537, 546, 909 P.2d 1303 (1996).

       The statute in question here is RCW 9.94A.760(5), which states in relevant part:

       All other legal financial obligations for an offense committed on or after
       July 1, 2000, may be enforced at any time the offender remains under the
       court’s jurisdiction. For an offense committed on or after July 1, 2000, the
       court shall retain jurisdiction over the offender, for purposes of the
       offender’s compliance with payment of the legal financial obligations, until
       the obligation is completely satisfied, regardless of the statutory maximum
       for the crime.

The statute is unambiguous.

       Mr. Baker likens his case to State v. Gossage, 165 Wash. 2d 1, 195 P.3d 525 (2008).

This case is not that one. There, more than ten years had passed since LFOs had been

imposed. Id. at 4. The statute governing LFOs imposed prior to July 1, 2000, allowed the

court one ten-year extension of the judgment. Id. at 7. If not extended, “the judgment

expires and the LFOs are unenforceable.” Id. Because no extension had taken place, the

                                             3
No. 36915-3-III
State v. Baker


LFOs imposed against Gossage were void and unenforceable, entitling him to a certificate

of discharge. Id. at 8. The court also recognized that for post-July 1, 2000 offenses, the

judgment existed for the life of the offender or until the LFOs were paid.1 Id.

       The plain language of the statute takes Baker’s case outside of Gossage’s case.

Mr. Baker committed his offense after July 1, 2002, while Mr. Gossage committed his

crimes a decade before that date. The trial court correctly concluded on reconsideration

that Gossage was inapplicable to this case.

       Nonetheless, Mr. Baker insists that his judgment expired because it was not

extended within ten years. He relies on the execution statute, RCW 6.17.020, which

permits a judgment to be extended for ten additional years. In 2002, the statute was

expressly made applicable to criminal restitution and LFOs. RCW 6.17.020(4). Because

the judgment against him was never extended under this statute, he argues that he is in

the same position as Mr. Gossage.

       His argument confuses a judgment with a judgement lien. See generally, Kruger

v. Tippett, 155 Wash. App. 216, 223-226, 229 P.3d 866 (2010). The two are not the same.
Id. at 225-226 (citing authority); Sherron Assoc. Loan Fund V v. Saucier, 157 Wash. App.
1
        Gossage discussed the legislative weighing of policy considerations behind
enforcing LFO payments to victims and the recognition that a limited period allowed
defendants to ignore their obligations, along with the legislative determination to make
the extension of trial court jurisdiction applicable only to future criminal judgments. 165
Wash. 2d at 8.

                                              4
No. 36915-3-III
State v. Baker


357, 363, 237 P.3d 338 (2010) (judgment exists until vacated; existence does not depend

on enforceability). A judgment automatically creates a lien that exists for ten years.

RCW 4.56.190. That statute allows the lien to be extended for ten years in accordance

with RCW 6.17.020. A judgment lien becomes unenforceable after it expires. RCW

4.56.210. However, a criminal judgement for a crime committed after July 1, 2000

creates a lien that exists until it is satisfied. RCW 4.56.190.

       The last observation defeats Mr. Baker’s lien argument. RCW 6.17.020 concerns

the enforcement of judgment liens, not the extension of judgments. And RCW

9.94A.760(5) defeats Mr. Baker’s judgment argument. Criminal judgments no longer

suffer the defect identified in Gossage and decay from mere passage of time. Instead,

they remain in effect until satisfied and the lien is co-extensive with the judgment. RCW

9.94A.760(5); RCW 4.56.190.

       The trial court properly concluded that it had jurisdiction over Mr. Baker’s case

because the judgment had not been satisfied. It is appropriate for the superior court to

continue monitoring in accordance with the practices identified in State v. Catling, 2 Wn.

App. 2d 819, 825-826, 413 P.3d 27 (2018), aff’d 193 Wash. 2d 252, 438 P.3d 1174 (2019).

If monitoring or other enforcement activity is to end, it will do because of change in




                                              5
No. 36915-3-III
State v. Baker


legislative policy or fulfillment of the judgment. Gossage, 165 Wash. 2d at 8.2 The appeal

is without merit.

       Affirmed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.

                                             _________________________________
                                                     Korsmo, A.C.J.

WE CONCUR:



_________________________________
      Lawrence-Berrey, J.



_________________________________
      Melnick, J.




       2
         It also appears that a motion for remission could remove the $200 in
discretionary costs owed by Mr. Baker. RCW 10.01.160(4). Since he appears to have
paid more than $500 over time, reassignment of those payments toward the crime victim
penalty assessment may resolve Mr. Baker’s case.

                                            6